                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WILLIAM DAVID BUSH,                                   Case No. 20-cv-04059-SK
                                   8                      Plaintiff,
                                                                                               ORDER TO SHOW CAUSE
                                   9                v.

                                  10     PAUL THOMAS CROFT, et al.,
                                  11                      Defendants.

                                  12             On April 19, 2021, Defendants filed a motion to dismiss. Pursuant to Northern District of
Northern District of California
 United States District Court




                                  13   California Local Rule 7-3(a), Plaintiff’s response was due by May 3, 2021. To date, Plaintiff has

                                  14   not filed an opposition brief. Accordingly, Plaintiff is HEREBY ORDERED TO SHOW CAUSE

                                  15   in writing by no later than May 17, 2021 why the Court should not dismiss his claims for lack of

                                  16   prosecution or grant Defendants’ motion as unopposed.

                                  17             If Plaintiff seeks to file an untimely opposition brief, he must submit a request to do so

                                  18   showing good cause for his failure to comply with the deadline required by the Local Rules, and

                                  19   must submit the proposed opposition brief along with the request. If Plaintiff fails to file a

                                  20   response to this Order to Show Cause by May 17, 2021, the Court will grant Defendants’ motion

                                  21   to dismiss as unopposed and/or dismiss Plaintiff’s claims for failure to prosecute without further

                                  22   notice.

                                  23             The Court VACATES the hearing on the motion to dismiss currently scheduled on May

                                  24   24, 2021 and will reset it at a later date, if necessary.

                                  25             IT IS SO ORDERED.

                                  26   Dated: May 10, 2021

                                  27                                                      ______________________________________
                                                                                          SALLIE KIM
                                  28                                                      United States Magistrate Judge
